Exhibit 10.56
CON-WAY INC.
VALUE MANAGEMENT PLAN
(2008 Amendment and Restatement)
TABLE OF CONTENTS

             
1.
  Purpose; Effective Date; Administration     1  
2.
  Definitions     3  
3.
  Eligibility     5  
4.
  Vesting     6  
5.
  Amount of Award Payout     7  
6.
  Payment of Award     7  
7.
  Special Award Cycles     8  
8.
  Amendment; Termination     9  
 
  Appendix A – Illustrative Examples     10  

1. Purpose; Effective Date; Administration.
The Board of Directors of Con-way Inc. (the “Company”) adopted the Con-way Inc.
1997 Equity and Incentive Plan (the “EIP”) on January 27, 1997 and has amended
the EIP from time to time. Section 6(b)(vi) of the EIP authorizes the Committee
to grant Awards to Grantees in the form of Other Cash-Based Awards, as deemed by
the Committee to be consistent with the purposes of the EIP. The Committee has
adopted this Con-way Inc. Value Management Plan (the “VMP”) pursuant to the EIP
to implement the grant of such Other Cash-Based Awards. The VMP is subject to
all of the applicable terms and provisions of the EIP, as amended from time to
time, including without limitation (i) Section 3 (Administration),
(ii) Section 4 (Eligibility), (iii) Section 6(b)(vi) (Other Cash-Based Awards),
(iv) Section 7 (Change in Control Provisions), (v) Section 8 (Claims
Procedures), and (vi) Section 9 (General Provisions). Capitalized terms used in
the VMP that are not defined in the VMP are defined in the EIP.
The VMP was originally effective December 1, 1999. This 2008 Amendment and
Restatement of the VMP amends the VMP for purposes of complying with the
requirements of Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”) and to make other clarifying administrative changes and is
effective with respect to Award Cycles ending after December 1, 2005 except
that:

  (a)   the third paragraph of Section 3 and changes made to the definition of
Beginning Base Salary shall instead apply to Award Cycles beginning on or after
January 1, 2005;     (b)   changes made by this 2008 Amendment and Restatement
shall not serve to increase an Award Payout to any “covered employee” within the
meaning of Section 162(m) of the Internal Revenue Code with respect to any Award
Cycle beginning before January 1, 2006; and

1



--------------------------------------------------------------------------------



 



  (c)   Awards that vested prior to December 1, 2005 shall be subject to the
terms of the VMP as in effect immediately prior to the 2006 Amendment and
Restatement.

2



--------------------------------------------------------------------------------



 



2. Definitions.
For purposes of the VMP, the following terms shall be defined as set forth
below:
“Absolute Performance Matrix” means a table consisting of two axes, one axis
showing Cumulative EBITDA for the applicable Business Unit for an Award Cycle,
and the second axis showing Average ROCE for the applicable Business Unit. No
Absolute Performance Payout will be made for performance below the minimum
Cumulative EDITDA or the minimum Average ROCE shown on the Absolute Performance
Matrix. Each Absolute Performance Matrix shall have a point beyond which no
additional Absolute Performance Payout will be made (with the maximum payout
pursuant to each Absolute Performance Matrix being 200% of a Participant’s
Absolute Performance Target Award). The intersection points on the Absolute
Performance Matrix shall be expressed as percentages. An illustrative example of
an Absolute Performance Matrix is shown in Appendix A annexed hereto.
“Absolute Performance Payout” means the product of (i) a Participant’s Absolute
Performance Target Award and (ii) the Absolute Performance Payout Percentage.
“Absolute Performance Payout Percentage” means a percentage indicated on the
Absolute Performance Matrix for an Award Cycle which reflects the actual
Cumulative EBITDA and Average ROCE of the applicable Business Unit for such
Award Cycle. For purposes of determining a Participant’s Absolute Performance
Payout Percentage, straight-line interpolation shall be utilized to the extent
necessary to reflect results that fall between the percentages indicated on the
Absolute Performance Matrix.
“Absolute Performance Target Award” means the product, rounded to the nearest
whole Dollar, of (i) a Participant’s Total Target Award and (ii) the fraction
2/3.
“Affiliate” is defined in Section 2 of the EIP.
“Average ROCE” means, with respect to a Business Unit for an Award Cycle, the
arithmetic average of Return on Capital Employed of such Business Unit as
determined for each year of the Award Cycle.
“Award Cycle” means a period of three consecutive calendar years except in the
case of a special Award Cycle provided in Section 7. Each Award Cycle shall be
identified by its first calendar year. For example, the 2006 Award Cycle runs
from January 1, 2006 to December 31, 2008.
“Award Opportunity” means a percentage of a Participant’s Beginning Base Salary,
which percentage shall be established by the Committee in its discretion,
subject to adjustment by reason of any promotion occurring during the first
ninety (90) days of an Award Cycle.
“Award Payout” means, for any Award Cycle, the cash award that a Participant is
eligible to receive under the VMP for that Award Cycle.
“Beginning Base Salary” means a Participant’s annual base salary as in effect at
the beginning of an Award Cycle, subject to any adjustment made to such
Participant’s annual base salary in connection with the annual review and
adjustment of executive

3



--------------------------------------------------------------------------------



 



salaries generally and in connection with any promotion, provided in each case
that such adjustment occurs during the first ninety (90) days of the Award
Cycle.
“Business Unit” is defined in Section 3 of the VMP for purposes of the VMP.
“Business Unit” Is also defined in Section 2 of the EIP, but that definition
does not apply to the VMP (except indirectly for purposes of the definition of
Change in Control).
“Capital Employed” means, with respect to a Business Unit for each year during
an Award Cycle, a twelve-month average, determined as of the end of such year,
of total assets minus current liabilities, plus short-term debt and current
maturities of long-term debt.
“Change in Control” is defined in Section 2 of the EIP.
“Cumulative EBITDA” means the sum of the EBITDA of the applicable Business Unit
for each year in the Award Cycle.
“DJTA Companies” means, for any Award Cycle, companies (other than the Company)
that were included in the Dow Jones Transportation Average for the entirety of
such Award Cycle.
“EBITDA” means, with respect to any year in an Award Cycle, the applicable
Business Unit’s earnings before interest, taxes, depreciation and amortization,
calculated in accordance with GAAP.
“EIP” means the Con-way Inc. 2006 Equity and Incentive Plan, as amended from
time to time, or any successor plan.
“GAAP” means United States generally accepted accounting principles.
“Participant” means an employee designated by the Committee pursuant to
Section 3 of the VMP. The Participants are also Grantees, as that term is
defined in Section 2 of the EIP.
“Relative Performance Target Award” means the product, rounded to the nearest
whole Dollar, of (i) a Participant’s Total Target Award and (ii) the fraction
1/3.
“Relative Performance Payout” means the product of (i) a Participant’s Relative
Performance Target Award and (ii) the Relative Performance Payout Percentage.
“Relative Performance Payout Percentage” means a percentage indicated on the
Relative Performance Table for an Award Cycle, which reflects the Company’s
percentile ranking in TSR for such Award Cycle against the DJTA Companies. For
purposes of determining a Participant’s Relative Performance Payout Percentage,
straight-line interpolation shall be utilized to the extent necessary to reflect
results that fall between the percentile rankings indicated on the Relative
Performance Table.
“Relative Performance Table” means a table determined by the Committee for an
Award Cycle, pursuant to which the TSR of the Company for such Award Cycle shall
be percentile ranked against the TSR of the DJTA Companies for such Award Cycle.
Each Relative Performance Table shall have a point at and below which no
Relative

4



--------------------------------------------------------------------------------



 



Performance Payout shall be made and a point beyond which no additional Relative
Performance Payout shall be made (the maximum payout pursuant to each Relative
Performance Table shall be 200% of a Participant’s Relative Performance Target
Award). An illustrative example of a Relative Performance Table is shown in
Appendix A attached hereto.
“Return on Capital Employed” means, with respect to a Business Unit for each
year of an Award Cycle, income before income taxes and interest expense of such
Business Unit for such year, divided by Capital Employed of such Business Unit
for such year.
“Subsidiary” is defined in Section 2 of the EIP.
“Total Shareholder Return” or “TSR” for any company means the percentage
(expressed as a decimal) obtained by dividing (i) the sum of (A) the
appreciation in the value of a share of common stock of such company during an
Award Cycle, as measured by the difference between the market price of such
share of stock at the beginning and end dates of such Award Cycle, plus (B) the
dividends payable on such share of common stock during such Award Cycle, divided
by (ii) the market price of such share of stock at the beginning date of such
Award Cycle. For purposes of determining “Total Shareholder Return,” (iii) the
term “market price” shall mean the average closing price of such share of stock
for the 60 trading days immediately preceding the applicable date, and
(iv) appropriate adjustments shall be made to reflect stock splits, reverse
stock splits, spinoffs, recapitalizations and other similar transactions to the
extent that they materially alter the equity value of a share of common stock.
“Total Target Award” means, with respect to a Participant for an Award Cycle,
such Participant’s Beginning Base Salary multiplied by such Participant’s Award
Opportunity.
3. Eligibility.
The Committee shall designate the employees eligible to participate in an Award
Cycle (“Participants”), pursuant to Section 4 of the EIP. A Participant must be
an employee of the Company or one of its Subsidiaries or Affiliates as
designated by the Committee, and must be designated as eligible as of the
beginning of each Award Cycle, except as otherwise provided in the last
paragraph of this Section 3. The Company shall maintain in its records a list of
Participants for each Award Cycle.
The Committee shall also designate, for each Participant during each Award
Cycle, whether such Participant’s Absolute Performance Payout is to be based
upon the performance of (i) the Company, (ii) a Subsidiary, (iii) a business
unit or division of the Company or a Subsidiary, or (iv) a combination of the
foregoing. Any entity upon whose performance an Absolute Performance Payout is
based, in whole or in part, whether such entity is the Company, a Subsidiary, or
a business unit or division of the Company or a Subsidiary, is referred to
herein as a “Business Unit.” The terms and conditions applicable to awards made
to Participants for an Award Cycle need not be identical.
Unless the Committee otherwise determines, if a Participant transfers from one
Business Unit to another during an Award Cycle, the Participant’s Absolute
Performance Payout shall be prorated based on the performance of each Business
Unit, based on the amount of time the Participant was working for each Business
Unit. A transfer shall be considered to occur on the first day of the month
following the month in which the

5



--------------------------------------------------------------------------------



 



transfer is effective in the Company’s payroll records. For example, assume a
Participant starts out in Business Unit A, and the Committee provides that the
Participant’s Absolute Performance Payout shall be determined 60% on the
performance of Business Unit A and 40% on the performance of the Company. At the
end of the first year of the Award Cycle, the Participant transfers from the
payroll of Business Unit A to the payroll of Business Unit B and remains on the
payroll of Business Unit B until the end of the Award Cycle. The Participant’s
Absolute Performance Payout for the entire Award Cycle, based 60% on the
performance of Business Unit A and 40% on the performance of the Company, would
be $3,000. The Participant’s Absolute Performance Payout for the entire Award
Cycle, based 60% on the performance of Business Unit B and 40% on the
performance of the Company, would be $6,000. The Participant’s Absolute
Performance Payout for the entire Award Cycle is $5,000 (one third of $3,000
plus two thirds of $6,000).
If an employee first becomes eligible within the first ninety (90) days of an
Award Cycle (because hired or promoted), the employee may be designated as
eligible to participate in that Award Cycle as of the first day of the month
following the month in which the employee is hired or promoted (determined in
accordance with payroll records). The Participant’s Absolute Performance Payout
and Relative Performance Payout shall be based on the prorated performance of
the Business Unit to which the Participant is assigned (in the case of the
Absolute Performance Payout) and of the Company (in the case of the Relative
Performance Payout). For example, an employee hired on the first March 15 of an
Award Cycle may participate as of April 1. If the Participant is still employed
at the end of the Award Cycle, the Participant’s Absolute Performance Payout and
Relative Performance Payout will be what it would have been if the Participant
had participated for the full Award Cycle times 33/36.
4. Vesting.
A Participant shall become vested in his or her right to receive an Award Payout
if the Participant is continuously employed by the Company or one of its
Business Units until the end of the applicable Award Cycle or until the
occurrence of one of the events described below. A Participant who ceases to be
so continuously employed before the last day of an Award Cycle shall forfeit his
or her right to receive an Award Payout unless the departure coincides with one
of the following (in which case the Participant’s right to receive an Award
Payout shall vest):

  (a)   The Participant’s death.     (b)   The Participant’s total disability as
defined in the Company’s Long Term Disability Plan or a successor to that plan.

In addition, a Participant’s right to receive an Award Payout shall vest upon
the occurrence of a Change in Control.
Award Payouts that vest pursuant to this Section 4 shall be payable as provided
in Section 6; provided, however, that, if a Participant’s employment is
terminated for cause, or cause is found to exist after termination of
employment, no further vesting shall take place, any unpaid Award Payments shall
be forfeited, whether or not previously vested, and no payment shall be made. In
case of doubt, the Committee shall determine

6



--------------------------------------------------------------------------------



 



whether or not cause exists, in its sole discretion, using whatever standard it
deems appropriate.
5. Amount of Award Payout.
Subject to Section 6(c) and the other terms and provisions of the VMP, a
Participant shall be eligible to receive an Award Payout, payable as provided in
Section 6, in an amount equal to the sum of such Participant’s (i) Absolute
Performance Payout and (ii) Relative Performance Payout.

  (a)   Establishment of Total Target Award. Not later than ninety (90) days
following the commencement of an Award Cycle, the Committee shall establish an
Award Opportunity with respect to each Participant who is participating in such
Award Cycle.     (b)   Absolute Performance Component. Not later than ninety
(90) days following the commencement of an Award Cycle, the Committee shall
establish the Absolute Performance Matrix for each Business Unit for that Award
Cycle. The Committee may assign to a Business Unit the Absolute Performance
Matrix of another Business Unit or a blend of the Absolute Performance Matrices
of two or more Business Units. As soon as practicable following the end of an
Award Cycle, the Committee shall certify the Absolute Performance Payout
Percentage for each Business Unit for such Award Cycle.     (c)   Relative
Performance Component. Not later than ninety (90) days following the
commencement of an Award Cycle, the Committee shall establish the Relative
Performance Table. As soon as practicable following the end of an Award Cycle,
the Committee shall certify the Relative Performance Payout Percentage for such
Award Cycle.

6. Payment of Award.

  (a)   Normal Payment. Except as otherwise provided in Section 6(b), the
Company shall pay a Participant’s award for an Award Cycle to the Participant in
a lump sum of cash within sixty (60) days after the end of such Award Cycle,
unless the Participant has made a valid election to defer payment under the
Con-way Inc. Deferred Compensation Plan for Executives and Key Employees or the
2005 Con-way Inc. Deferred Compensation Plan for Executives and Key Employees.  
  (b)   Payments Upon Early Vesting. In the event that, pursuant to Section 4, a
Participant shall become vested in his or her right to receive an Award Payout
prior to the end of an Award Cycle, then (i) the Award Cycle applicable to such
Participant shall be deemed to have ended (A) in the case of a Change in
Control, as of the end of the month immediately preceding such Change in Control
and (B) in all other cases, as of the end of the calendar year in which such
vesting occurs, (ii) the Award Payout shall be determined pursuant to Section 5
based upon the actual performance of the applicable Business Unit(s) and the
Company for such Award Cycle, and (iii) such Award Payout shall be paid to such
Participant within sixty (60) days after the end (or deemed end) of such Award
Cycle or, in the event of a Participant’s death, as provided in the next
paragraph.

7



--------------------------------------------------------------------------------



 



In the event of a Participant’s death, the Award Payout payable to the
Participant for an Award Cycle shall be paid to the Participant’s Beneficiary.
“Beneficiary” means the person or persons designated by the Participant pursuant
to a beneficiary designation form properly completed and delivered to the
Corporate Secretary. If no such beneficiary designation form is in effect, then
the Beneficiary shall be the Participant’s estate. Payment to the Beneficiary
shall be made within sixty (60) days after the end (or deemed end) of the
applicable Award Cycle.

  (c)   Adjustments. In the event that the Committee determines (i) that the
Award Payout payable to one or more Participants for an Award Cycle has been
materially affected as a result of events or circumstances that were
unanticipated at the beginning of the Award Cycle and/or extraordinary in nature
and (ii) that the goals of the VMP would be frustrated if adjustments were not
made to such Award Payouts, then the Committee, in its sole discretion, may make
such adjustments to such Award Payouts as it deems appropriate, which
adjustments may have the effect of increasing or decreasing the amount of the
Award Payouts otherwise payable pursuant to the VMP (subject to the prohibition
of increases with respect to Covered Employees imposed by Section 13 of the
EIP).     (d)   Clawback Provision. In the event that the financial statements
of the Company or a Business Unit are restated following the payment of an Award
and that restatement would have changed the Award payment amount, the following
repayment terms apply to those officers who were required to comply with
Section 16 of the Securities Exchange Act of 1934 at the time the payment was
made:

  (i)   In the event a financial statement restatement is required within one
year following a payment as a result of errors or omissions, executives will be
required to repay any amounts that are deemed to have been overpaid based on
that restatement.     (ii)   In the event a financial statement restatement is
required at any time as a result of fraudulent activities, executives will be
required to repay any amounts that are deemed to have been overpaid based on
that restatement for an unlimited period of time.

7. Special Award Cycles.
Notwithstanding any provision thereof to the contrary, the Committee may elect
at any time and from time to time to designate employees to participate in
special Award Cycles, which may be periods of one, two or three years. All
designations and determinations required under the VMP with respect to such
special Award Cycles (including, without limitation, those under Sections 3 and
5) shall be made prior to or within ninety (90) days after the commencement of
the special Award Cycle.

8



--------------------------------------------------------------------------------



 



8. Amendment; Termination.

  (a)   Amendment. The Committee may amend the VMP at any time by notice to the
Participants, except that no amendment shall reduce the Award determined for an
Award Cycle that has ended before the date of the amendment.     (b)  
Termination. The VMP will automatically terminate when the EIP terminates, and
the Committee may terminate the VMP at any earlier time. Notwithstanding the
termination of the VMP, the Award Payouts for each Award Cycle then in progress
shall be calculated, and be payable, following the completion of each such Award
Cycle, in accordance with the provisions of Sections 5 and 6.

            Con-way Inc.       By:           Jennifer W. Pileggi        Senior
Vice President, General Counsel and Secretary
2008 Amended and Restated Value Management Plan
Executed: December 1, 2008  

9



--------------------------------------------------------------------------------



 



         

APPENDIX A
Illustrative example of Absolute Performance Matrix. In this example, the
vertical axis represents Cumulative EBITDA targets ($millions), and the
horizontal axis represents Average ROCE targets. Performance ranges, axis values
and the award percentages may vary from this example.

                                                                               
                 
$1,750
    100 %     125 %     135 %     140 %     145 %     150 %     155 %     160 %
    165 %     175 %     185 %     200 %
 
                                                                               
               
$1,700
    85 %     110 %     120 %     125 %     130 %     135 %     140 %     145 %  
  150 %     160 %     170 %     185 %
 
                                                                               
               
$1,650
    75 %     100 %     110 %     115 %     120 %     125 %     130 %     140 %  
  145 %     150 %     160 %     175 %
 
                                                                               
               
$1,600
    65 %     90 %     100 %     105 %     110 %     115 %     120 %     130 %  
  135 %     145 %     150 %     165 %
 
                                                                               
               
$1,550
    60 %     85 %     95 %     100 %     105 %     110 %     115 %     120 %    
130 %     140 %     145 %     160 %
 
                                                                               
               
$1,500
    55 %     80 %     90 %     95 %     100 %     105 %     110 %     115 %    
120 %     130 %     140 %     155 %
 
                                                                               
               
$1,450
    50 %     75 %     85 %     90 %     95 %     100 %     105 %     110 %    
115 %     125 %     135 %     150 %
 
                                                                               
               
$1,400
    45 %     70 %     80 %     85 %     90 %     95 %     100 %     105 %    
110 %     120 %     130 %     145 %
 
                                                                               
               
$1,350
    40 %     65 %     75 %     80 %     85 %     90 %     95 %     100 %     105
%     115 %     125 %     140 %
 
                                                                               
               
$1,300
    35 %     60 %     70 %     75 %     80 %     85 %     90 %     95 %     100
%     110 %     120 %     135 %
 
                                                                               
               
$1,250
    25 %     50 %     60 %     65 %     70 %     75 %     80 %     85 %     90 %
    100 %     110 %     125 %
 
                                                                               
               
$1,200
    0 %     25 %     35 %     40 %     45 %     50 %     55 %     60 %     65 %
    75 %     85 %     100 %  
—
    8 %     9 %     10 %     11 %     12 %     13 %     14 %     15 %     16 %  
  17 %     18 %     19 %  

Illustrative example of Relative Performance Table. Performance levels and the
award percentages may vary from this example.

                      Company TSR Rank   Relative Performance         Against
DJTA Companies   Payout Percentage    
 
  85th + Percentile     200 %    
 
  75th Percentile     150 %    
 
  50th Percentile     100 %    
 
  40th Percentile     50 %    
 
  < 30th Percentile     0 %    

10